Dylyn Reed Richards
                            Eastham unit #1886141
                             2665 Prison Road #1
                            Lovelady, Texas 75851
                                 May 18, 2015



Court of Criminal Appeals
c/o Abel Acosta, Clerk
P.O.     Box   12308
Austin, Texas 78711-2308


Re:                         Updoted Docket Sheet

                       Court of Appeals#10-13-00412-CR
                          Trial Court case# 37254CR



Dear Clerk,

       I'm writing in regards to obtaining a updated docket sheet. Please
forward one to the address listed above.    I would     like    to   thank   you   in
advance for your help in this matter.




                              Respectfully submitted,


                                                        Dflyn   Reed   Richards




Cc:file/DRR




                                                     RECEIVED IN
                                                   COURT OF CRIMINAL APPEALS
                                                         MAY 18 2015